COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Certain Underwriters at Lloyds London, Gulf Coast Claims
                         Service, and John Andres

Appellate case number:   01-14-00297-CV

Trial court case number: 2011-02175

Trial court:             133rd District Court of Harris County

         On April 9, 2014, relators, Certain Underwriters at Lloyds London, Gulf Coast Claims
Service, and John Andres, filed a petition for a writ of mandamus, requesting “an emergency stay
of the trial court proceedings.” Relators’ request for an emergency stay is denied.
       It is so ORDERED.




Judge’s signature: /s/ Jim Sharp
                    Acting individually     Acting for the Court


Date: April 10, 2014